Fish, C. J.
1. The rule that the first grant of a new trial will not be disturbed except where the verdict is demanded by the evidence is applicable to a case where two successive verdicts have been rendered, one for the plaintiff and the other for the defendant, and where in each instance a new trial was granted. Jordan v. Dooly, 129 Ga, 392 (58 S. E. 879).
2. The first grant of a new trial will not be disturbed by the Supreme Court, unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and facts required the *768verdict notwithstanding the judgment of the presiding judge. Civil Code, § 6204.
October 15, 1912.
Eviction. Before Judge Eoan. Troup superior court. August 5, 1911.
Hatton Lovejoy, for plaintiff.
E. B. Bradfield and A. H. Thompson, for defendant.
(a) Under the evidence and the law applicable to the issues made, the verdict rendered was not demanded, and the judge did not abuse his discretion in granting a new trial.

Judgment affirmed.


All the Justices concur.